Title: To Benjamin Franklin from Jonathan Belcher: Warrant for Payment, 26 July 1750
From: Belcher, Jonathan
To: Franklin, Benjamin


[July 26, 1750]
By His Excellency Jonathan Belcher Esqr: Captain General and Governor in Chief in and over His Majestys Province of New Jersey and Territories thereon depending in America Chancellor and Vice Admiral in the Same &c.
No. III  Pay to Benjamin Franklin or Order the Sum of Thirty one pounds ten Shillings proclamation Money for printing Sundry Acts and Laws before the 14 day of March anno Dom. 1748 as per Account allowed by Richard Smith Junr. and Joseph Cooper Esqrs: and for so doing this shall be your Warrant. Given under my hand in Council at Burlington the twenty sixth day of July anno Dom. 1750.
J Belcher
By His Excellencys CommandCha Read SecryTo either of the Treasurers of the Province of New Jersey
 Endorsed: Mr. Franklin No. III B Franklin
  Accounted for May the 31st 1753 Richd. Saltar Wm. Cooke
